DISMISS and Opinion Filed December 3, 2015.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-01236-CV

                        PLANO OVERHEAD, INC., Appellant
                                     V.
               DESIREE HAMILTON A/K/A DESIREE BRIDGES, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Collin County, Texas
                           Trial Court Cause No. 003-02034-2015

                              MEMORANDUM OPINION
                           Before Justices Francis, Evans, and Stoddart
                                    Opinion by Justice Evans
       The parties have settled their differences and move the Court for an order vacating the

trial court’s interlocutory judgment and dismissing this interlocutory appeal. We grant the

parties’ motion, vacate the trial court’s interlocutory order, and dismiss this interlocutory appeal.

See TEX. R. APP. P. 42.1(a)(2)(A).




                                                    /David W. Evans/
                                                    DAVID EVANS
151236F.P05                                         JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

PLANO OVERHEAD, INC., Appellant                    On Appeal from the County Court at Law
                                                   No. 3, Collin County, Texas.
No. 05-15-01236-CV         V.                      Trial Court Cause No. 003-02034-2015.
                                                   Opinion delivered by Justice Evans.
DESIREE HAMILTON A/K/A                             Justices Francis and Stoddart participating.
DESIREE BRIDGES, Appellee

      In accordance with this Court’s opinion of this date, the trial court’s interlocutory
judgment is VACATED and the appeal is DISMISSED.

       It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered this 3rd day of December, 2015.




                                             –2–